THE   ATTORNEY           GENERAL
                       OF     TEXAS




Honorable Robert Hill Trapp    Opinion No.      JM-1192
County Attorney
San Jacinto County             Re:    Application  of section
P. 0. Box 430                  31.04(a) of the Tax Code to tax
Coldspring, Texas 77331        bills which cannot be mailed
                               because of an unknown   address
                               (RQ-1800)

Dear Mr. Trapp:

     You ask the following question:

        Whether Sec. 31.04(a) of the Property Tax
        Code, providing for the postponement of the
        delinquency date for tax bills mailed after
        January 10, means that a delinquency date is
        never established for tax bills that cannot
        be mailed because of an unknown address.

     We are informed that the staff of the State Property
Tax Board consistently  has construed section   31.04 of the
code to forbid the establishment  of a delinquency date and
the imposition of penalties and interest in an instance    in
which no tax bill is sent because the address of the owner
is not known. In Letter Opinion 89-60 (1989), this office
was asked whether the construction by the staff of the State
Property Tax Board of section 31.04 was correct. We con-
cluded that it was.     After reconsidering   the issue, we
conclude that the administrative  construction of the State
Property Tax Board is incorrect; we hereby overrule    Letter
Opinion 89-60.

     Section 31.04 of the Tax Code provides the following in
relevant part:

           (4   If a tax bill is mailed after January
        10, the delinquency date provided by Section
        31.02 of this code is postponed to the first
        day of the next month that will provide     a
        period of at least~ 21 day~faf~teesthebe~~:;
        of mailing  for payment




                                 P. 6290
Honorable Robert Hill Trapp - Page 2   (JM-1192)




        delinquent unless the taxing unit has adopted
        the discounts provided by Section 31.05(c) of
        this code, in which case the delinquency date
        is determined   by Subsection    (d) of this
        section.

           .   .   .   .

            (e) If the delinquency date for a tax is
        postponed under Subsection   (a) of this sec-
        tion, that postponed delinquency date is the
        date on which penalties and interest begin to
        be incurred on the tax as provided by Section
        33.01 of this code.

     The letter requesting   the letter opinion   from this
office set forth the administrative construction adopted by
the Office of General   Counsel of the State Property Tax
Board:

        If a tax office never mailed a tax bill, a
        delinquency date has not been established,
        and penalties  and interest should not be
        added to the tax due. A delinquency date is
        established only when a tax office mails an
        original tax bill.

Letter from Rep. Allen Hightower to Attorney General Jim
Mattox (July 17, 1989) (quoting Mr. Dennis Hart, Office of
General Counsel, State Property Tax Board).

     The advice by the State Property Tax Board was based
upon that agency's administrative construction of the effect
of a 1985 amendment   to subsection  (e) of that section.1



      1. The State Property Tax Board has construed section
31.04 of the code in this manner since the adoption of the
1985 amendments to the section that added what is now sub-
section (e). We note that the construction placed upon a
statute by the agency charged with its administration     is
entitled to great weight, Ex narte Roloff, 510 S.W.2d 913
(Tex. 1974): State v. Aransas Dock & Channel CO., 365 S.W.2d
220 (Tex. Civ. APP. - San Antonio       1963, writ ref'd),
especially where contemporaneous, or nearly so, with the
enactment of the statute itself. Burrouahs v. Lvles,     181
S.W.Zd 570 (Tex. 1944); Stanford v. Butler, 181 S.W.2d 269
(Tex. 1944).




                             P. 6291
Honorable Robert Hill Trapp - Page 3        (JM-1192)




Subsection (e), which      has not been     changed since its   1985
amendment, provides:

           (e) If the delinquency date for a tax is
        postponed under Subsection   (a) of this sec-
        tion, that postponed delinquency date is the
        date on which penalties and interest begin to
        be incurred on the tax as provided by Section
        33.01 of this code.

Acts 1985, 69th beg., ch. 753, § 1, at 2579. Prior to the
1985 amendment of subsection  (==I,that subsection provided
the following:

           For purposes
        unit's tax bills
        earliest date on
        all or substantially all of the tax bills.

The difficulty in construing section 31.04 arose because of
that section's apparent conflict with section 31.01 of the
code.

     Section 31.01 of the code imposes on the assessor  for
each taxing unit the duty of preparing and mailing a tax
bill and sets forth those items of information that a tax
bill must contain. That section provides in pertinent part:

           (a) Except as provided by Subsection    (f)
        of this section, the assessor for each taxing
        unit shall prepare and mail a tax bill to
        each person  in whose name the property     is
        listed on the tax roll or to his authorized
        agent. The assessor shall mail tax bills by
        October 1 or as soon thereafter as practic-
        able.

           .   .   .   .

           (f) The governing body of a taxing unit
        may provide in the manner required by law for
        official action by the body that a tax bill
        not be sent until the.total amount of unpaid
        taxes the unit collects on the property    is
        $25 or more. Penalties and interest do not
        accrue during a period when a bill is not
        sent because of the provisions      of   this
        section.




                                  P. 6292
Honorable Robert Hill Trapp - Page 4    (JM-1192)




           (g) EXCeDt as orovided bv Subsection   If)
        of this section. failure to send or receive
        the tax bill    ouired bv this section does
        not affect thertaliditv of the tax, oenaltv,
        or interest, the due date. the existence of a
        tax lien, or anv nroc ure instituted       to
        collect a tax.2   (Emphaszt added.)

      It is our understanding that the staff of the board
construed the underscored    language of subsection     (9) of
section 31.01 to be in conflict with the amended version    of
subsection (e) of section 31.04. Statutes bearing upon the
same subject matter   should be construed   together and both
given effect, if it is possible to do so, because the repeal
of a statute by implication is not favored. T exas Den't of
Pub. Safetv v. Schaeibe,      687 S.W.2d 727      (Tex. 1985);
Standard v. Sadler, 383 S.W.2d 391 (Tex. 1964). However, in
an instance in which two statutory provisions enacted at the
same time or during different sessions     of the legislature
are irreconcilable, the statute latest in time of enactment
prevails.   See Gov't Code .Q 311.026. The staff of the
board, invoking that principle,     concluded that subsection
(e) of   section  31.04  controlled  over subsection    (9) of
section 31.01, because it was the provision enacted later in
time.

     Admittedly, a reading of section 31.04 of the code,   in
isolation   from other provisions,    tends to support the
board's construction.  However, when section 31.04 is con-
strued with other provisions of the Tax Code3 and of the
Rules of Civil Procedure, 4 it becomes clear that the board's
construction   cannot be reconciled with other statutory



      2. Subsection (f) was amended in 1987 to raise the
minimum amount of taxes due that triggers the duty to send
a tax bill from $5 to $25.  Acts 1987, 70th Deg., ch. 834,
§ 1, at 2870. Subsection (g) has not been amended since the
code's enactment in 1979.

      3.   See. e.a., Tax Code 55 25.02(l), 33.04.

      4. Rule 117a of the Rules of Civil Procedure  governs
citation in suits for delinquent    ad valorem   taxes and
specifically provides  for service by publication   in the
event that the name or address of a delinquent taxpayer  is
unknown. The rule was first added in 1947 and most recently
amended in 1987.




                              P. 6293
Honorable Robert Hill Trapp - Page 5    (JM-1192)




provisions.  The State Property Tax Board's construction   of
section 31.04 presupposes that the legislature intended the
section to govern in all instances  in which no tax bill is
mailed.  For two reasons, we disagree with this construction
of the relevant provisions.

     First, if section 31.04 were intended to govern    in
instances in which no tax bill -      be mailed,  then the
irreconcilable conflict between that provision and section
31.01 arose first, not in 1985, but in 1979 when the Tax
Code originally was enacted.     Section 31.04 originally
provided the following:

            (a) If tax bills are mailed after Januarv
        10. the delinouencv date Drovided bv Section
        31.02 of this code is DostDoned to the first
        dav of the next month that will Drovide     a
        period of at least 21 days after the date of
        mailina for Davment of taxes before deli..B=
        SBD%.
            (b) If the delinquency date is postponed
        as provided by this section, the assessor who
        mails the bills shall notify the governing
        body of each taxing unit whose taxes are
        included in the bills of the postponement.
        If the due date for state taxes is postponed,
        the county assessor-collector   shall notify
        the State Property Tax Board of the postpone-
        ment.

           (c) A payment option provided by Section
        31.03 of this code or a discount provided by
        Section 31.05 of this code does not apply to
        taxes that are calculated too late for it to
        be available.  (Emphasis added.)

     If the 1985 amendment to subsection (e) of section
31.04 had never been enacted, there would still be a
conflict between the two sections under the State Property
Tax Board's construction of section 31.04.     The conflict
arises between the original  1979 version of subsection  I;;
of section 31.04 and the original version of subsection
of section 31.01.

     Under the board's construction of subsection (a),    if no
tax bill is ever mailed, then no delinquency date is       ever
established and no taxes could ever be collected on        such
property.  But subsection (g) of section 31.01 provides    that
failure to send a tax bill does not affect the validity    of a




                              P- 6294
Honorable Robert Hill Trapp - Page 6    (JM-1192)




tax, penalty or interest, the due date, the existence      of
a tax lien or any procedure  instituted to enforce the col-
lection of a tax. Thus, the apparent conflict between     the
two provisions antedates the enactment of the amendment    to
subsection (e) of section 31.04. The apparent conflict that
we must resolve involves statutes, the relevant portions   of
which were enacted during the same legislative session and
were included in the same bill. Acts 1979, 66th beg., ch.
841, § 1, at 2284-85. Therefore, reliance on the "later in
time" principle of statutory construction is inappropriate.

     Second, even if we were to accept, arcuendo, the con-
struction of section of 31.04 adopted by the board, such a
construction cannot be reconciled with an amendment       to
section 33.04 of the code enacted by the same legislature
that enacted the amendment   to subsection (e) of section
31.04. Section   33.04 of the code governs the notice of
delinquency that must be delivered to delinquent  taxpayers.
The predecessor  statute to section 33.04 of the code,
article 7324, V.T.C.S., originally required a tax collector
to notify every delinquent taxpayer listed on the tax rolls
once every year.    Subsection   (a) of section   33.04, as
originally enacted, imposed the same duty on tax collectors
to notify delinquent taxpayers yearly, but also imposed at
subsection (b) an additional    duty on  tax collectors   of
notifying in each year divisible by five every delinquent
taxpayer who owes a tax that has been delinquent more than
one year.

     Subsection (c) of section 33.04 originally      provided
that the tax collector had a duty to send    a notice every
five years, but only if the collector knew or, by exercising
reasonable  diligence,   could determine    the   delinquent
taxpayer's  name and address.     In the event that       the
collector  could not determine    the taxpayer's   name and
address, he was required to provide notice by publishing
it in a newspaper.   In 1985 section 33.04 was amended     to
provide, inter alia, that the reasonable diligence       pro-
visions regarding the tax collector's duty to provide the
notice required every five years by subsection      (b) were
extended to the yearly notice required by subsection (a):

            (a) At least once each year the collector
        for a taxing unit shall deliver a notice of
        delinquency to each person whose name appears
        on the current delinquent tax roll. However,
        the notice need not be delivered if:

           (1)   [Exception inapplicable];




                              P- 6295
Honorable Robert Hill Trapp - Page 7    (JM-1192)




            (2) the collector does not know and by
        exercisina    reasonable   diliaence   cannot
        determine the delinouent taxoaver's name and
        address.   (Emphasis added.)

Acts 1985, 69th Leg., ch. 761, 5 1, at 2601.

     Thus, under the board's construction of section 31.04,
a 1985 amendment to subsection  (e) of that section acts to
forbid the establishing of a delinquency date if no tax bill
is ever mailed, even in an instance in which no bill can be
sent because the address of the taxpayer is unknown.  But a
1985 amendment to section 33.04 provides that a          tax
collector has no duty to notify a delinquent       taxpayer,
except by newspaper notice, if the collector does not know
and cannot determine, by exercising reasonable    diligence,
the delinquent taxpayer's name and address.

     In an instance in which conflicting       statutes are
enacted by the same session of the legislature, the latest
expression  of legislative   intent prevails.    Ex narte de
Jesus de la 0,, 227 S.W.2d 212 (Tex. Crim. App. 1950);
Attorney General Opinions JM-908    (1988); WW-139    (1980);
H-115 (1973). In this instance, the date on which   legisla-
tive action last occurred on each bill was the same, namely
May 26, 1985. The Senate Journal indicates, however,     that
the house took action on the bill containing the amendment
to section 33.04 later than it took action on the other
bill. S.J. of Tex., 69th beg. 2040-41 (May 26, 1985).

     Therefore, if we were to construe section 31.04 to
govern in instances in which no tax bill could be sent
because the address of the taxpayer was unknown,        then,
invoking the same principle   that the staff of the board
invoked, we would perforce conclude that the amendment     to
section 33.04 effectively    controlled   the amendment    to
section 31.04, and that the board's construction of section
31.04 was incorrect.     However, we reject the      board's
construction  of section 31.04, because we reject         the
presupposition upon which that construction was predicated,
namely that the section was intended in the first instance
to govern a situation in which a tax bill could not be sent
because the address of a delinquent    taxpayer was unknown.
Two arguments support our construction.

     First, as we noted earlier, we are required to construe
statutes in oari materia in such a way as to harmonize   any
conflicts, if such a construction is possible, because   the
repeal of a statute by implication     is not favored.    We
construe section 31.04 to govern only in instances in which




                              P. 6296
Honorable Robert Hill Trapp - Page 8    (JM-1192)




a tax bill can be sent, but is mailed    late; it has no
application in an instance in which no tax bill can sent
because the name or address of the delinquent taxpayer  is
unknown. Our construction of section 31.04 harmonizes  any
apparent conflict with other statutory provisions      and
renders any further reliance on abstruse principles     of
statutory construction otiose.

     Second, we are required to construe      statutory   pro-
visions in such a way that will not lead to absurd or
ridiculous consequences.   C' '
                           *,                      .
527 S.W.2d 175 (Tex. 1975); Maanolia     Petro leum Co. v.
Walker, 83 S.W.2d 929 (Tex. 1935). Section       33.41 of the
code permits   a taxing unit, at any time after a tax on
property becomes delinquent, to file suit to foreclose a tax
lien. As we noted earlier,     if section 31.04 of the code
were construed to reach situations in which no tax bill was
sent because   the address of the delinquent     taxpayer was
unknown, then the section would effectively      prohibit  the
establishment of a delinquency date and no taxes could ever
be collected on such property.   We have found nothing in the
code to indicate that the legislature       intended such a
result.

      Therefore, we conclude that section 31.04 of the Tax
Code does not govern in instances in which no tax bill can
be sent because the name or address of the taxpayer       is
unknown; it governs only in situations in which a tax bill
can be mailed but is mailed  late. In an instance in which
no bill can be mailed because the address of the taxpayer is
unknown, section 31.02 of the code, which provides that the
delinquency date is February 1 of the year after the taxes
are imposed, controls the establishment of a delinquency
date.


                       SUMMARY

           Section 31.04 of the Tax Code does not
        operate to forbid the establishment of the
        delinquency   date and   the imposition     of
        penalties and interest on taxes due in a
        situation   in which no tax bill is sent
        because the name or address of the delinquent
        taxpayer is unknown.   Section 31.04 governs
        in instances    in which tax bills can be
        mailed, but are mailed late. Subsection    (a)
        of section 33.04 of the code specifically
        provides that the duty imposed on a tax
        collector to notify delinquent taxpayers does




                              P. 6297
Honorable Robert Hill Trapp - Page 9        (JM-1192)




        not apply where the collector does not know
        and, by exercising     reasonable   diligence,
        cannot determine the name or address of the
        delinquent taxpayer.   In an instance in which
        no tax bill can be mailed because the address
        of the taxpayer is unknown, section 31.02 of
        the code, which provides that the delinquency
        date is February 1 of the year after the
        taxes are imposed, controls the establishment
        of a delinquency date.




                                       JIM     MATTOX
                                       Attorney General of Texas

MARY KELLER
First Assistant Attorney General

LOU MCCRRARY
Executive Assistant Attorney General

JUDGE ZOLLIE STEAKLEY
Special Assistant Attorney General

RRNEA HICKS
Special Assistant Attorney General

RICK GILPIN
Chairman, Opinion Committee

Prepared by Jim Moellinger
Assistant Attorney General




                               P-    6298